 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
 9
     JAMES EBRAHIMI,                                         Case No.: 2:19-cv-00325-JCM-NJK
10
             Plaintiff(s),                                                 ORDER
11
     v.                                                                 (Docket No. 7)
12
     CCW LANTANA, LLC, et al.,
13
             Defendant(s).
14
15          Pending before the Court is the parties’ stipulated discovery plan and scheduling order.
16 Docket No. 7. The parties’ discovery plan requests a 365-day discovery period. Id. at 2.
17          The presumptively reasonable discovery period is 180 days calculated from the first
18 defendant’s appearance. Local Rule 26-1(b)(1). The parties request special scheduling review
19 based on the procedural history and Plaintiff’s ongoing treatment. Docket No. 7 at 2. The parties
20 fail to show that a 365-day discovery period is necessary and the parties fail to state what discovery,
21 if any, was completed while this case was pending in state court. Further, the parties’ plan, on its
22 face, fails to state, “SPECIAL SCHEDULING REVIEW REQUESTED.” See Local Rule 26-1(a).
23 Accordingly, the discovery plan is DENIED without prejudice. The parties shall file a renewed
24 joint proposed discovery plan no later than May 28, 2019.
25          IT IS SO ORDERED.
26          Dated: May 22, 2019
27                                                                ______________________________
                                                                  Nancy J. Koppe
28                                                                United States Magistrate Judge

                                                      1
